 TORTILLERIA LA POBLANITA 357 NLRB No. 22 
191
Tortilleria La Poblanita 
and Domingo Benitez 
and
 Roman Chavez.  
Cases 02ŒCAŒ37935 and 02Œ
CAŒ038089 
July 28, 2011 
DECISION AND ORDER 
BY MEMBERS 
BECKER, PEARCE
, AND 
HAYES
 The Acting General Counsel seeks default judgment in 
this case pursuant to the terms of an informal settlement 
agreement.  Upon a charge filed by Domingo Benitez in 
Case 02ŒCAŒ037935 on October 20, 2006, and a charge 

filed by Roman Chavez in Case 02ŒCAŒ038089 on Jan-
uary 30, 2007, the General Counsel issued the original 
consolidated complaint on April 30, 2007, against Tortil-
leria La Poblanita, the Respondent, alleging that it had 
violated Section 8(a)
(4), (3), and (1) of the Act.  The 
Respondent filed an answ
er to the complaint. 
Subsequently, the Respondent and the Charging Par-
ties entered into a bilateral informal settlement agreement 

(the agreement), which was approved by the Regional 
Director for Region 2 on February 13, 2008.  Pursuant to 
the terms of the agreement, the Respondent agreed, inter 

alia, to make the discriminatees whole by making pay-
ments pursuant to a backpay 
installment agreement, as 
specified in attachment A of the agreement;
1 to post a 
notice to employees; and otherwise to comply with the 
nonmonetary provisions of the agreement. 
The settlement agreement also contains the following 
provisions  
The Charged Party/Respond
ent agrees that in 
case of non-compliance with any of the terms of this 

Settlement Agreement by the Charged Par-
ty/Respondent, the Regional Director may issue a 
Complaint based upon the allegations of the 
charge(s) in the instant cas
e(s) which were found to 
have merit, and/or reissue the Complaint previously 

filed in the instant case(s)
.  Thereafter, the General 
Counsel may file a Motion for Summary Judgment 
with the Board on the allegations of the just-issued 

complaint concerning the violations of the Act al-
leged therein.  The Charged Party/Respondent un-
derstands and agrees that the allegations of the 

aforementioned Complaint 
may be deemed to be 
true by the Board, that it will not contest the validity 
of any such allegations, and the Board may enter 

findings of fact, conclusions of law, and an Order on 
the allegations of the aforementioned complaint.  On 
                                            
1 The amounts listed totaled $17,990.40 in backpay and $2000 in ac-
crued interest.  The total backpay is an agreed-upon reduced amount to 
make the employees whole for the unlawful discrimination against 
them. 
receipt of said Motion fo
r Summary Judgment, the 
Board shall issue an Order requiring the Charged 
Party/Respondent to show cause why said Motion of 
the General Counsel should not be granted.  The on-

ly issue that may be raised in response to the Board™s 
Order to Show Cause is whether the Charged Party/ 
Respondent defaulted upon the terms of this Settle-

ment Agreement.  The Bo
ard may then, without ne-
cessity of trial or any other proceeding, find all alle-
gations of the complaint to be true and make find-

ings of fact and conclusions of law consistent with 
those allegations adverse to the Charged Party/ Re-
spondent, on all issues raised by the pleadings.  The 
Board may then issue an Order providing a full rem-
edy for the violations found as is customary to rem-

edy such violations, including, but not limited to the 
remedial provisions of this Settlement Agreement.  
The parties further agree th
at the Board™s Order may 
be entered thereon ex parte and that, upon applica-
tion by the Board to the ap
propriate United States 
Court of Appeals for enfo
rcement of the Board™s 
Order, judgment may be entered thereon ex parte 
and without opposition from the Charged Par-
ty/Respondent. 
. . . . 
 In consideration of the 
Regional Director grant-
ing the installment payment set forth above, Re-
spondent further agrees that
 in the event of any fail-
ure to make a scheduled payment of backpay or in-

terest, and to cure any such failure within fourteen 
(14) days, the total liquidated back pay shall be in-
creased as set forth [herein], less any amounts paid, 
and shall become immediately due and payable.  In-
terest on the unpaid back pay shall be calculated us-

ing the back pay figures set forth [in Attachment A], 
and shall become immediately due and payable, less 
any amounts paid in interest prior to the default.  In-

terest on the unpaid back pay shall accrue until the 
date the amounts are paid in full in accordance with 
New Horizons for the Retarded
, 282 NLRB 1173 
(1987). 
 The Respondent made partial payments in accordance 
with the backpay installment schedule in attachment A.  
However, the Respondent ceased making payments be-
fore completing its monetary obligations and failed to 

comply with the nonmonetary provisions of the agree-
ment. 
By email dated March 5, 2008, counsel for the General 
Counsel notified the Respondent that the Region would 
send a letter about the Respondent™s compliance with the 
agreement and informed the 
Respondent that the Region 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 192 
was returning checks that did not conform to the terms of 
the agreement.  On March 10,
 2008, the Regional Direc-
tor for Region 2 sent a letter to the Respondent request-
ing that it comply with the agreement and, inter alia, not-

ing the agreement™s nonmonetary obligations.  On April 
22, May 8, June 24, and July 15, 2008, counsel for the 
General Counsel communicated to the Respondent, inter 

alia, that it had not met its obligations under the agree-
ment and requested that it do so. 
On May 13, 2009, the compliance officer for Region 2 
sent the Respondent a letter advising the Respondent of 
the actions it must take to comply with the agreement, 
i.e., (1) pay the named employees the specified backpay 
amounts; (2) sign, date, and post the executed notice to 
employees; (3) return signed copies of the notice to the 

Region, as well as an affidavit indicating the steps taken 
to comply with the agreement; (4) expunge the records of 
Benitez, Chavez, and discriminatee Luis Cordova of their 

unlawful discharges, to notify them in writing that this 
has been done and that no references to the discharges 
will be made in the future; and (5) provide copies of the 

expungement letters to the Region.  The letter further 
informed the Respondent that failure to comply by May 
29, 2009, would result in a recommendation to the Re-

gional Director to issue a 
motion for summary judgment.  
The Respondent failed to comply.  Accordingly, pursuant 
to the terms of the agreement™s default provision, the 

Regional Director for Region 2 issued an order revoking 
settlement and reissued consolidated complaint, with 
attachments, on March 28, 2011.
2 The Respondent submitted no payments to the Region 
after April 2008, and as of the date of the Acting General 
Counsel™s motion, has not submitted evidence of compli-
ance with its nonmonetary obligations. 
On April 19, 2011, the Acting General Counsel filed 
with the Board a Motion for Default Judgment and issu-
ance of Decision and Order based on default, with at-
tachments.
3  Thereafter, on April 22, 2011, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 
be granted. The Respondent filed no response.  The alle-

gations in the motion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
                                            
2 The Acting General Counsel™s motion erroneously states that the 
consolidated complaint was reissued on March 28, 2010.  The correct 

date is March 28, 2011.  
3 The Acting General Counsel initially filed a Motion for Summary 
Judgment, with attachments, on March 29, 2011.  On April 19, 2011, 

the Acting General Counsel requested that the motion be withdrawn 
because sensitive personal information was inadvertently included in 
attachments to the motion.  On April 22, the Board granted the request 

to withdraw the original motion.   
Ruling on Motion for Default Judgment 
According to the uncontroverted allegations in the Mo-
tion for Default Judgment, the Respondent has failed and 
refused to comply with the terms of the settlement 

agreement by failing to make all of the installment pay-
ments detailed in attachment A of the agreement, and by 
failing to comply with the nonmonetary provisions of the 

agreement.  In addition, the terms of the agreement clear-
ly state that the Respondent™s answer to the consolidated 
complaint is withdrawn, an
d that the Respondent has 
waived its right to file an answer to the reissued consoli-
dated complaint.  Consequently, pursuant to the provi-
sions of the agreement, we find that all of the allegations 
in the reissued consolidated complaint are true.
4  Accord-
ingly, we grant the Acting General Counsel™s Motion for 

Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a New York 
corporation with an office 
and place of business located 
at 4 Heriot Place, Yonkers, 
New York (the Yonkers fa-
cility), has been making and selling tortillas to wholesale 
customers.  During the calendar year ending December 

31, 2006, the Respondent, in conducting its operations 
described above, sold and shipped from its Yonkers fa-
cility goods valued in excess of $50,000 directly to 

points outside the State of New York.  We find that the 
Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and 

that United Workers of Ameri
ca, Local 660 (the Union) 
is a labor organization within the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their names and have 
been supervisors of the Respondent within the meaning 
of Section 2(11) of the Act and agents of the Respondent 

within the meaning of Section 2(13) of the Act. 
 Pedro Reyes   Owner 
Joel Reyes  Owner 

Jose Raul Diaz  Accountant 
 1.  On about the dates set forth opposite their names, 
the Respondent discharged the employees named below  
 Roman Chavez  October 13, 2006 
Luis Cordova  October 16, 2006 

Domingo Benitez  October 16, 2006 
                                            
4 See U-Bee, Ltd.
, 315 NLRB 667 (1994). 
 TORTILLERIA LA POBLANITA 193
2.  Since on about October 13, 2006, the Respondent 
has refused to reinstate Roman Chavez. 
3.  Since on about October 16, 2006, the Respondent 
has refused to reinstate Luis Cordova. 
4.  From about October 16, 2006, until an unknown 
date,
5 the Respondent refused to reinstate Domingo Beni-
tez. 5.  The Respondent engaged in the conduct in para-
graphs 1 and 2 above, because Chavez supported the 
Union and engaged in union and other protected concert-

ed activities, and to discourage employees from support-
ing the Union and engaging in such activities, and be-
cause Chavez was present to give testimony at a hearing 
before an administrative law judge as a witness for the 
General Counsel. 
6.  The Respondent engaged in the conduct in para-
graphs 1 and 3 above, because Cordova supported the 
Union and engaged in union and other protected concert-

ed activities, and to discourage employees from support-
ing the Union and engaging in such activities, and be-
cause Cordova provided testimony for the General Coun-

sel at a hearing before an administrative law judge. 
7.  The Respondent engaged in the conduct in para-
graphs 1 and 4 above, because Benitez supported the 

Union and engaged in union and other protected concert-
ed activities, and to discourage employees from support-
ing the Union and engaging in such activities. 
8.  From about October 16, 2006, until about Novem-
ber 1, 2006, certain employees of the Respondent repre-
sented by the Union and em
ployed at the Respondent™s 
Yonkers facility ceased work concertedly and engaged in 
a strike. 9.  The strike was caused and prolonged by the Re-
spondent™s unfair labor practices described above. 
10.  On about November 1, 2006, the Union, by letter, 
on behalf of the employees who engaged in the strike 
described above, including but not limited to the follow-
ing employees, made an unconditional offer to return to 

their former positions of employment:  Gabino Aquino, 
Paulino Martinez, Pedro Me
jia, Gregorio Morales, 
Nicandro Olguin, Hipoleto Sotelo, and Antonio Zuniga. 
11. By letter, on about November 1, 2006, and con-
tinuing to date, the Respondent has failed and refused to 
reinstate the employees descri
bed above to their former 
positions of employment. 
                                            
5 The consolidated complaint inadvertently states that the Respond-
ent refused to reinstate Benitez 
from October 16,
 2006, until about 
March 2, 2006.  We are unable to determine the precise end date of the 

Respondent™s refusal to reinstate Benitez. However, this does not affect 
the remedy sought by the Acting General Counsel. 
CONCLUSIONS OF 
LAW 1.  By the acts and conduct described in paragraphs 1 
through 7, 10, and 11 above, the Respondent has discrim-
inated and is discriminating in regard to the hire, tenure, 

or terms or conditions of employment of its employees, 
thereby discouraging membership in the Union, and the 
Respondent is thereby engaging in unfair labor practices 

within the meaning of Section 8(a)(3) and (1) of the Act. 
2.  By the acts and conduct described in paragraphs 1, 
2, 3, 5, and 6 above, the Respondent has been discrimi-

nating against employees for filing charges or giving 
testimony under the Act, and the Respondent is thereby 
engaging in unfair labor pract
ices within the meaning of 
Section 8(a)(4) and (1) of the Act.    
3.  The Respondent has engaged in unfair labor prac-
tices affecting commerce with
in the meaning of Section 
2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act, as requested by the 
Acting General Counsel.  Specifically, the Respondent 
shall be ordered to comply with the terms of the settle-

ment agreement approved by the Regional Director for 
Region 2 on February 13, 2008. 
With respect to the Respondent™s backpay obligations, 
the Respondent agreed in the agreement to make whole 
employees Chavez, Benitez, 
Cordova, Aquino, Martinez, 
Mejia, Morales, Olguin, Sotelo, and Zuniga by paying a 

total of $17,999.40 in backpay installment payments and 
$2000.60 in accrued interest.  The Respondent further 
agreed that, in the event of any failure to make a sched-
uled payment of backpay or interest, or to cure any such 
failure within 14 days, the total liquidated backpay shall 

be increased as set forth in Attachment A of the agree-
ment, and shall become immediately due and payable, 
less any amounts previously paid, and that interest on the 

unpaid backpay shall be calculated using the total in-
creased liquidated backpay figures set forth in Attach-
ment A of the agreement, less any amounts paid in inter-

est prior to the default, and 
shall accrue until the date the 
amounts are paid in fu
ll, in accordance with 
New Hori-zons, supra. 
Although the Respondent made partial backpay in-
stallment payments in acco
rdance with the payment 
schedule in attachment A of 
the agreement, the Respond-
ent has made no payments since April 2008.  According-
ly, we shall order the Respondent to remit to Region 2 
the total increased liquidated backpay for the discrimi-

natees totaling $55,445, as sp
ecified in attachment A of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 194 
the agreement, less any amo
unts already remitted.  The 
backpay due the employees sh
all be computed with in-
terest, less any amounts paid prior to the default, at the 
rate prescribed in 
New Horizons
, supra,
6 and minus tax 
withholdings required by Federal and State laws.
7                                             
6 The Board has declined to apply its new policy, announced in 
Ken-tucky River Medical Center
, 356 NLRB 6 (2010), of daily compound-
ing of interest on backpay awards, in cases such as this, that were al-

ready in the compliance stage on th
e date that decision issued.  
Three 
Rivers Electrical, Inc.
, 356 NLRB 170, 170 fn. 2 (2010). 
7 Because immigration status is an affirmative defense that may be 
raised by a respondent under appr
opriate circumstances at the compli-
ance stage of an unfair labor practice proceeding, see 
NLRB v. Domsey 
Trading Corp
., 636 F.3d 33, 37 (2d Cir. 2011), the defense is waived if 
not raised by a respondent at the appropriate time.  Here, by entering 

into the settlement agreement, which included the liquidated damage 
provision, without cond
itioning the payment of such damages on proof 
of immigration status, the Respondent
 waived the defense.  Indeed, the 
Ninth Circuit has specifically reje
cted the contrary position of our 
colleague, asserted below, persuasively reasoning: 
Rather than pursuing a comprehensive settlement, [the respondent] 
could have admitted liability, but 
contested backpay awards on the 
grounds that some of the terminat
ed employees were ﬁunavailableﬂ 
for work during any period when they were not lawfully entitled to be 

present and employed in the United States. . . .  If it had done so, [the 
respondent] would then have had an opportunity to introduce evidence 
regarding when those employees were not eligible to be employed in 

the United States and the Board would not have included any periods 
of unavailability in its backpay calcula
tions. . . .  Instead, [the respond-
ent] waived all defenses, including this one, and agreed to a final set-

tlement in which it would pay specified liquidated sums to each ter-
minated employee.  Unlike reinstatement and backpay, liquidated 
damages do not pose an irreconcilable conflict with ICRA, because 

they are not predicated on an empl
oyee's availability for work. Rather, 
they are based on the company's assessment that paying these sums 
was preferable to further litigation.
 [The respondent] can adhere to the terms of its bargained-for 
agreement without violating federal 
or state immigration laws. . . .  
Having agreed to these [liquidated] sums and waived its oppor-
tunity to dispute the amounts owed to each individual, [the re-

spondent] cannot now escape the existing regulatory process for 
the settlement's enforcement. 
 NLRB v. C&C Roofing Supply, Inc., 
569 F.3d 1096, 1099 (2009).  Precisely 
the same is true here. 
Member Hayes notes that the notic
e to employees attached to the 
settlement agreement conditions the reinstatement of all discriminatees 
other than Domingo Benitez on their providing the Respondent with 

appropriate documentation regardin
g eligibility for employment under 
the Immigration Reform and Control Act (IRCA).  By virtue of this 
notice language, Member Hayes would fi
nd that immigration status was 
sufficiently raised and that the Respondent did not waive the defense.  
Moreover, the settlement agreemen
t was nonadversarial, entered into 
voluntarily, and it is unknown whether 
immigration status would have 
been raised as a defense in the form
al proceeding.  More importantly, in 
Hoffman Plastic Compounds v. NLRB
, 535 U.S. 137, 151 (2001), the 
Supreme Court held that the Board is precluded as a jurisdictional 

matter from remedying unlawful conduct against undocumented dis-
criminatees by awarding them backpa
y.  Given the affirmative indica-
tion in the record that a question exists concerning the legal immigrant 

status of the discriminatees other 
than Benitez in this compliance pro-
ceeding, Member Hayes would find that 
Hoffman Plastic Compounds
 In limiting our affirmative remedies to those enumer-
ated above, we are mindful that, as set forth above, the 
agreement contains a catchall 
provision that, in the event 
of noncompliance, the Board could ﬁissue an order 

providing full remedy for the violations found as is cus-
tomary to remedy such violations, including but not lim-
ited to the remedial provisi
ons of this Settlement Agree-
ment,ﬂ and the motion for default judgment requests 
ﬁthat the Board grant such further and other relief as may 
be appropriate.ﬂ  However,
 the motion specifically re-
quests the Board, inter alia, to ﬁmake whole the discrimi-
natee[s] named in the complaint by making all payments 
specified in the table in Att
achment A of the Agreement, 
less any amounts already remitted, and requiring the Re-
spondent to post an appropri
ate Notice to employees, and 
[ ] that the Board grant such other and further relief as 
may be appropriate.ﬂ  In light of this language, we have 
construed the Acting General Counsel™s motion as a re-

quest to enforce the provisions
 of the agreement, and we 
will not, sua sponte, include other remedies in the af-
firmative relief ordered.
8  Accordingly, we shall order the 
Respondent to make the employees whole by remitting to 
Region 2 the full increased liquidated backpay set out in 
Appendix A of the settlement agreement approved by the 

Regional Director for Region 2 on February 13, 2008, 
less amounts already paid, on behalf of Domingo Beni-
tez, Roman Chavez, Luis 
Cordova, Gabino Aquino, 
Paulino Martinez, Pedro Me
jia, Gregorio Morales, 
Nicandro Olguin, Hipolito Sotelo, and Antonio Zuniga, 
with interest. 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Tortilleria La Poblanita, Yonkers, New 
York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 

(a) Discharging and refusing to reinstate employees 
because they support the Union and engage in union and 
other protected concerted activities, and to discourage 

employees from supporting the Union and engaging in 
such activities. 
(b) Discharging employees b
ecause they were present 
to give testimony at a hearing before an administrative 
law judge. 
(c) Discharging employees 
because they provided tes-
timony for the General Counsel at a hearing before an 
administrative law judge. 
                                                                      
requires conditioning their receipt of
 liquidated damages on proof that 
they were eligible to be in the Unite
d States during the backpay period.   
He respectfully disagrees with the 9th Circuit™s suggestion in 
C & C 
Roofing Supply
 that a party to a settlement
 agreement can confer reme-
dial jurisdiction on the Board where none exists. 
8 Benchmark Mechanical Co.
, 348 NLRB 576, 578 (2006). 
 TORTILLERIA LA POBLANITA 195
(d) Failing and refusing to 
reinstate employees because 
they ceased work concertedly 
and engaged in an unfair 
labor practice strike. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Offer Roman Chavez and Luis Cordova full rein-
statement to their former jobs, or, if those jobs no longer 

exist, to substantially equivalent positions, without prej-
udice to their seniority or any other rights or privileges 
previously enjoyed, provided that they complete within a 
reasonable period of time ap
propriate employment forms 
and present appropriate doc
uments to allow the Re-
spondent to meet its obligations under the Immigration 
Reform and Control Act of 1986.   
(b) Remove from its files any reference to the unlawful 
discharges of Domingo Benitez, Roman Chavez, and 
Luis Cordova, and within 3 days thereafter, notify them 
in writing that this has been done and that the discharge 

will not be used against them in any way. 
(c) Make Domingo Benitez, Roman Chavez, and Luis 
Cordova whole for any losses of earnings or other bene-

fits resulting from their discharge, in the manner set out 
in the remedy section of this Decision. 
(d) Offer the following employees full reinstatement to 
their former jobs, or if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed, dismissing, if necessary, any persons hired as their 
replacements, provided that th
ey complete within a rea-
sonable period of time appropriate employment forms 
and present appropriate doc
uments to allow the Re-
spondent to meet its obligations under the Immigration 

Reform and Control Act of 1986: Gabino Aquino, Pauli-
no Martinez, Pedro Mejia, Gregorio Morales, Nicandro 
Olguin, Hipolito Sotelo, and Antonio Zuniga.  
(e) Remove from its files any references to the failure 
to reinstate Gabino Aquino, Paulino Martinez, Pedro 
Mejia, Gregorio Morales, Nicandro Olguin, Hipolito 

Sotelo, and Antonio Zuniga, and within 3 days thereafter, 
notify them in writing that this has been done, and that 
the unlawful conduct will not be used against them in 

any way. 
(f) Make whole Domingo Benitez, Roman Chavez, 
Luis Cordova, Gabino Aquino, Paulino Martinez, Pedro 

Mejia, Gregorio Morales, Nicandro Olguin, Hipolito 
Sotelo, and Antonio Zuniga for any losses of earnings or 
other benefits as set forth in the remedy section of this 

decision. (g) Within 14 days after service by the Region, post at 
its Yonkers, New York facilit
y copies of the attached 
notice marked ﬁAppendix.ﬂ
9  Copies of the notice, in 
English and in Spanish, on forms provided by the Re-

gional Director for Region 2, after being signed by the 
Respondent™s authorized representative, shall be posted 
by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places, including all places where 
notices to employees are cust
omarily posted.  In addition 
to physical posting of paper notices, notices shall be dis-

tributed electronically, such 
as by email, posting on an 
intranet or an internet site, 
and/or other electronic means, 
if the Respondent customarily communicates with its 
employees by such means.
10  Reasonable steps shall be 
taken by the Respondent to en
sure that the notices are not 
altered, defaced, or covered by any other material.  If the 
Respondent has gone out of business or closed the facili-
ty involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since October 13, 
2006. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                             
9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
10 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 196 
WE WILL NOT
 discharge employees because they en-
gage in union activities or testify in proceedings before 
the National Labor Relations Board. 
WE WILL NOT
 fail and refuse to reinstate unfair labor 
practice strikers to their fo
rmer positions upon the Un-
ion™s unconditional offer to return to work. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE HAVE
 reinstated Domingo Benitez to his former 
job without prejudice to his seniority or any other rights 
or privileges previously enjoyed. 
WE WILL 
offer Roman Chavez and Luis Cordova full 
reinstatement to their former
 jobs, or, if those jobs no 
longer exist, to substantially equivalent positions, with-

out prejudice to their seniority or any other rights or priv-
ileges previously enjoyed, provided that they complete 
within a reasonable period 
of time appropriate employ-
ment forms and present appropriate documents to allow 
us to meet our obligations under the Immigration Reform 
and Control Act of 1986. 
WE WILL make Domingo Benitez, Roman Chavez, and 
Luis Cordova whole for any losses of earnings and other 
benefits resulting from their discharge. 
WE WILL remove from our files any reference to the 
unlawful discharges of Domingo Benitez, Roman 
Chavez, and Luis Cordova, and 
WE WILL
, within 3 days 
thereafter, notify them in wr
iting that this has been done 
and that the discharges will not be used against them in 
any way. 
WE WILL offer the following employees full reinstate-
ment to their former jobs, or, if those jobs no longer ex-
ist, to substantially equiva
lent positions, without preju-
dice to their seniority or any other rights or privileges 
previously enjoyed, dismissi
ng, if necessary, any persons 
hired as their replacements, provided that they complete 
within a reasonable period 
of time appropriate employ-
ment forms and present appropriate documents to allow 
us to meet our obligations under the Immigration Reform 

and Control Act of 1986: 
 Gabino Aquino  Nicandro Olguin 

Paulino Martinez  Hipolito Sotelo 
Pedro Mejia  Antonio Zuniga 
Gregorio Morales 
 WE WILL make the above listed employees whole, with 
interest, for any loss of earnings and other benefits suf-
fered as a result of our unlawful action against them. 
WE WILL remove from our files any and all references 
to the failure to reinstate 
the above listed employees, and 
WE WILL
, within 3 days thereafter, notify them in writing 
that this has been done, and that the unlawful conduct 

will not be used against them in any way. 
TORTILLERIA LA POBLANITA  ATTACHMENT A NAME   BACKPAY 
       (less statutory deductions) 
Gabino Aquino   $6,816 
Domingo Benitez     6,156 
Roman Chavez     4,182 

Luis Cordova     9,236 
Paulino Martinez     5,020 
Gregorio Morales     3,445 

Nicandro Olguin   11,700 
Hipolito Sotelo     4,090 
Antonio Zuniga     4,800 
TOTAL                 $55,445 
 